DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7-9 and 12-14 are objected to because of the following informalities:
Claim 7 recites “the opening and closing manipulator” in line 3, which should be amended to instead recite --the opening-closing manipulator-- for consistency and proper antecedent basis with “an opening-closing manipulator” in line 5 of claim 1.
Claim 8 recites “the opening and closing manipulator” in line 3, which should be amended to instead recite --the opening-closing manipulator-- for consistency and proper antecedent basis with “an opening-closing manipulator” in line 5 of claim 1.
Claim 9 recites “the opening and closing manipulator” in line 3, which should be amended to instead recite --the opening-closing 
Claim 12 recites “the opening and closing manipulator” in lines 2-3, which should be amended to instead recite --the opening-closing manipulator-- for consistency and proper antecedent basis with “an opening-closing manipulator” in line 5 of claim 4.
Claim 13 recites “the opening and closing manipulator” in lines 2-3, which should be amended to instead recite --the opening-closing manipulator-- for consistency and proper antecedent basis with “an opening-closing manipulator” in line 5 of claim 4.
Claim 14 recites “the opening and closing manipulator” in lines 2-3, which should be amended to instead recite --the opening-closing manipulator-- for consistency and proper antecedent basis with “an opening-closing manipulator” in line 5 of claim 4.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “driving device” and “air-conditioning device” in claims 1-14, and “control unit” in claims 2 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a driving device to perform opening-closing drive of the roof unit” in lines 2-3; however, it is unclear what exactly is meant by “opening-closing drive.” For example, is “opening-closing drive” intended to merely define driving of the roof unit from an opened state to a closed state, or is “opening-closing drive” intended to differently define driving of the roof unit between an opened state and a closed state?
Claims 2, 3 and 7-10 are dependent from claim 1, such that claims 2, 3 and 7-10 also include the indefinite subject matter recited by claim 1, such that claims 2, 3 and 7-10 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1. Also, “the opening-closing drive” is recited in line 3 of claim 5 and is indefinite for at least the same reasons that “opening-closing drive” is indefinite in claim 4.

Claim 2 recites “the control unit” in line 1. Claim 2 is dependent from claim 1; however, neither claim appears to previously introduce “a control unit,” such that it is unclear what exactly is meant by “the control unit” in line 1 of claim 2. Claim 1 does, however, introduce “a controller” in line 7, and it is unclear whether “the control unit” is merely a misstating of --the controller--. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 10 is dependent from claim 2, such that claim 10 also includes the indefinite subject matter recited by claim 2, such that claim 10 is also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2.

Claim 3 recites “wherein the controller is operable to control the driving device such that the drive of the roof unit is started after the restart of the engine” in lines 1-3. Claim 3 is dependent from claim 1; however, neither claim appears to previously introduce “a drive of the roof unit,” such that it is unclear what exactly is meant by “the drive of the roof unit” in line 2 of claim 3. Claim 1 does, however, recite “control the driving device such that the roof unit being in the closed state is shifted to the opened state” in lines 12-14, and it is unclear whether “the drive of the roof unit” is intended to refer to “control the driving device such that the roof unit being in the closed state is shifted to the opened state” in claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 4 recites “a driving device to perform opening-closing drive of the roof unit” in lines 2-3; however, it is unclear what exactly is meant by “opening-closing drive.” For example, is “opening-closing drive” intended to merely define driving of the roof unit from an opened state to a closed state, or is “opening-closing drive” intended to differently define driving of the roof unit between an opened state and a closed state?
Claims 5, 6 and 11-14 are dependent from claim 4, such that claims 5, 6 and 11-14 also include the indefinite subject matter recited by claim 4, such that claims 5, 6 and 11-14 are also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4. Also, “the opening-closing drive” is recited in line 3 of claim 5 and is indefinite for at least the same reasons as in claim 4.

Claim 10 recites “wherein the controller is operable to control the driving device such that the drive of the roof unit is started after the restart of the engine” in lines 1-3. Claim 10 is dependent from claim 1 via claim 2; however, none of the claim appears to previously introduce “a drive of the roof unit,” such that it is unclear what exactly is meant by “the drive of the roof unit” in line 2 of claim 10. Claim 1 does, however, recite “control the driving device such that the roof unit being in the closed state is shifted to the opened state” in lines 12-14, and it is unclear whether “the drive of the roof unit” is intended to refer to “control the driving device such that the roof unit being in the closed state is shifted to the opened state” in claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim limitation “opening-closing manipulator,” as used in claims 1-14, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “opening-closing manipulator” appears to have a meaning of nothing other than “means of manipulating opening-closing,” especially as the ordinary and customary meanings of “manipulator” (“a person who controls or influences others in a clever or unscrupulous way” and “a person who handles or controls something skillfully”) do not appear to be applicable to the usage of the term “opening-closing manipulator” in the context of the vehicle control system of any of the claims, and especially because Applicant’s originally-filed specification fails to expressly provide a special definition for the term “opening-closing manipulator.” The boundaries of this claim limitation are ambiguous; 
In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3035449 A1 to Rebucci et al. (hereinafter: “Rebucci”) in view of U.S. Patent Application Publication No. 2014/0081492 to Malone et al. (hereinafter: “Malone”), and in view of JP 2015-223895 A to Takada et al. (hereinafter: “Takada”).
With respect to claim 1, Rebucci teaches a vehicle control system (it is apparent from at least Fig. 1 in view of at least ¶ 0001-0004 that system 10 includes a “vehicle control system”) for a vehicle equipped with: a roof unit configured to cover a top of a passenger compartment and to be selectively openable and closable; a driving device to perform opening-closing drive of the roof unit; and an engine capable of an idle-stop operation [the claim phrase “for a vehicle equipped with: a roof unit configured to cover a top of a passenger compartment and to be selectively openable and closable; a driving device to perform opening-closing drive of the roof unit; an engine capable of an idle-stop operation; and an air-conditioning device” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 1 in view of at least ¶ 0003-0004, the “vehicle control system” is intended to be used in combination with a vehicle having each of: an engine EG having a stop and restart device 40 capable of automatically shutting off the engine EG when the vehicle comes to rest (e.g., “idle-stop operation”), a motorized opening (such as a sunroof) (e.g., “roof unit”), and an electric motor (e.g., “driving device”) of the motorized opening that is operated by a control module 20 to open and close (e.g., “opening-closing drive”) the motorized opening], the vehicle control system comprising: an opening-closing manipulator provided inside the passenger compartment and configured to accept opening and closing manipulations for the roof unit [as depicted by at least Fig. 1 in view of at least the 5th and 7th paragraphs of ¶ 0004, the “vehicle control system” includes an opening control member 30 (e.g., a button or a wheel) (e.g., “opening-closing manipulator”) that, as designed, is capable of performing functions to be manually adjusted by a passenger of the vehicle for purposes of requesting opening and closing of the motorized opening, where the opening control member 30 is intended to be installed, for example, in a center console located between front seats of the vehicle]; and a controller configured to control the engine and the driving device, wherein the controller is operable, when the opening-closing manipulator accepts the closing manipulation for shifting the roof unit from a closed state to an opened state, in a situation where the roof unit is in the closed state and the engine is in an idle-stop state, to control the engine such that the engine being in the idle-stop state is restarted, and control the driving device such that the roof unit being in the closed state is shifted to the opened state [as depicted by at least Figs. 1 & 2 in view of at least the 8th-11th paragraphs of ¶ 0004, the “vehicle control system” includes a control unit 50 (e.g., “controller”) that, as designed, is capable of performing functions to control each of the engine EG and the electric motor of the motorized opening, including to control the engine EG to automatically restart from a stopped state (e.g., a stopped state resulting from the engine EG being automatically shut off when the vehicle previously came to rest) upon the opening control member 30 receiving a request to control the electric motor of the motorized opening to open the motorized opening from a closed position]. 
Although Rebucci also teaches that the controller is operable, when the opening-closing manipulator accepts a closing manipulation for shifting the roof unit from the opened state to the closed state, to control the driving device such that the roof unit being in the opened state is shifted to the closed state, Rebucci appears to lack a clear teaching as to whether the controller is operable, when the opening-closing manipulator accepts the closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where the roof unit is in the opened state and the engine is in an idle-stop state, to control the engine such that the engine being in the idle-stop state is restarted, and control the driving device such that the roof unit being in the opened state is shifted to the closed state.
Malone teaches an analogous vehicle control system (apparent from at least Figs. 1-7) including: an input device for requesting each of an opening action and a closing action of a powered sun-roof system of a vehicle (apparent from at least Fig. 6 in view of at least ¶ 0032, 0035 & 0048-0050); and a controller configured to control start-stop operation of an engine of the vehicle and to control each of the opening action and the closing action of a powered sun-roof system in accordance with the requesting by the input device (apparent from at least Figs. 1 & 2 in view of at least ¶ 0027, 0032, 0040 & 0048-0050); where the controller is operable, when the input device (as depicted by at least Fig. 9 in view of at least ¶ 0032-0033, 0048 & 0058-0062); and where the controller is operable, when the input device accepts a closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where the powered sun-roof system is in the opened state and the engine is in the temporarily stopped state, to control the engine such that the engine being in the temporarily stopped state is restarted, and control the powered sun-roof system to be shifted to the closed state from the opened state (as depicted by at least Fig. 9 in view of at least ¶ 0032-0033, 0048 & 0058-0062). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the controller of the vehicle control system of Rebucci, if even necessary, with the teachings of Malone to include functionality to control the engine such that the engine being in the idle-stop state is restarted, and control the driving device such that the roof unit being in the opened state is shifted to the closed state at times including when the opening-closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an idle-stop state because, like Rebucci, Malone teaches that an opening action of a powered sun-roof system is an energy-expending action that, at least at times, causes a threshold energy operable to control the engine such that the engine being in the idle-stop state is restarted, and control the driving device such that the roof unit being in the opened state is shifted to the closed state at times including when the opening-closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an idle-stop state for at least the same reasons that the controllers of each of Rebucci and Malone would be operable to control the engine such that the engine being in the idle-stop state is restarted, and control the driving device such that the roof unit being in the closed state is shifted to the opened state at times including when the opening-closing manipulator accepts the closing manipulation for shifting the roof unit from a closed state to an opened state, in a situation where the roof unit is in the closed state and the engine is in an idle-stop state. For at least the reasons above, it is also understood that such a modification, if even necessary, would merely amount to 
Even though the inclusion of an air-conditioning device in the vehicle of the preamble of the claim is not germane to patentability of the vehicle control system of the claim, Rebucci appears to lack a clear teaching as to whether the vehicle is equipped with an air-conditioning device. Rebucci also appears to lack a clear teaching as to whether the controller is configured to control an air-conditioning device of a vehicle.
Takada teaches an analogous vehicle control system including a controller configured to control an air-conditioning device of a vehicle [apparent from at least Figs. 1 & 6-9 in view of at least ¶ 0031-0035, a control system (e.g., “controller”), which includes a PCM and an air conditioning controller UK, controls each of an engine EG of a vehicle V (having an adjustable roof R) and an air conditioning system K].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the controller of the vehicle control system of Rebucci, if even necessary, with the teachings of Takada to include functionality to control an air-conditioning device of a vehicle intended to be used in association with the vehicle control system to beneficially control an actual room temperature within the passenger compartment of the vehicle to become a target room temperature set by an occupant of the vehicle to prevent discomfort by the occupant. For at least the reasons above, it is also understood that such a modification, if even necessary, would merely amount to application of a known technique to a known device ready for improvement to yield predictable results (e.g., see: MPEP 2143_I_D).

With respect to claim 2, Rebucci modified supra teaches the vehicle control system according to claim 1, wherein the control unit is operable, when the opening-closing manipulator accepts the closing manipulation, in a situation where the roof unit is in the opened state and the engine and the vehicle are in the idle-stop state and in a stopped state, respectively, to control the engine such that the engine being in the idle-stop state is restarted, and control the driving device such that the roof unit being in the opened state is shifted to the closed state (as discussed in detail above with respect to claim 1). 

With respect to claim 3, Rebucci modified supra teaches the vehicle control system according to claim 1, wherein the controller is operable to control the driving device such that the drive of the roof unit is started after the restart of the engine (as discussed in detail above with respect to claim 1). 

With respect to claim 7, Rebucci modified supra teaches the vehicle control system according to claim 1, wherein the controller is operable to perform the control of the driving device and the engine, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where an outside temperature-related value related to an outside temperature is equal to or greater than a first threshold [for example, the modified control unit 50, as designed, is capable of performing functions to control each of the engine EG and the electric motor of the motorized opening, including to first control the engine EG to automatically restart from the stopped state upon the opening control member 30 and then control the electric motor of the motorized opening to close the motorized opening from the opened position upon receiving the request to control the electric motor of the motorized opening to close the motorized opening from the opened position, at times including when an atmospheric temperature outside the vehicle associated with the system 10 is greater than a high temperature that causes a particular vehicle occupant to begin to feel uncomfortable (e.g., “first threshold”) with the motorized opening in the opened position; because equal to a first threshold and greater than a first threshold are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 8, Rebucci modified supra teaches the vehicle control system according to claim 1, wherein the controller is operable to perform the control of the driving device and the engine, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where an outside temperature-related value related to an outside temperature is equal to or less than a second threshold [for example, the modified control unit 50, as designed, is capable of performing functions to control each of the engine EG and the electric motor of the motorized opening, including to first control the engine EG to automatically restart from the stopped state upon the opening control member 30 and then control the electric motor of the motorized opening to close the motorized opening from the opened position upon receiving the request to control the electric motor of the motorized opening to close the motorized opening from the opened position, at times including when an atmospheric temperature outside the vehicle associated with the system 10 is less than a low temperature that causes a particular vehicle occupant to begin to feel uncomfortable (e.g., “second threshold”) with the motorized opening in the opened position; because equal to a second threshold and less than a second threshold are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 9, Rebucci modified supra teaches the vehicle control system according to claim 1, wherein the controller is operable to perform the control of the driving device and the engine, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where the air-conditioning device is in a deactivated state (as discussed in detail above with respect to claim 1; a deactivated state of the air conditioning system K in Takada is not a condition that causes prohibition of automatic idle stop). 

With respect to claim 10, Rebucci modified supra teaches the vehicle control system according to claim 2, wherein the controller is operable to control the driving device such that the drive of the roof unit is started after the restart of the engine (as discussed in detail above with respect to at least claim 3). 

Claims 4, 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rebucci in view of Takada.
With respect to claim 4, Rebucci modified supra teaches a vehicle control system for a vehicle equipped with: a roof unit configured to cover a top of a passenger compartment and to be selectively openable and closable; a driving device to perform opening-closing drive of the roof unit; an engine capable of an idle-stop operation; and an air-conditioning device, the vehicle control system comprising: an opening-closing manipulator provided inside the passenger compartment and configured to accept opening and closing manipulations for the roof unit; and a controller configured to control the engine, the driving device and the air-conditioning device (as discussed in detail above with respect to claim 1), wherein the controller is operable, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an operating state, to control the driving device such that the roof unit being in the opened state is shifted to the closed state, and inhibit the idle-stop operation of the engine, during a period during which the driving device drives the roof unit toward the closed state after the opening-closing manipulator accepts the closing manipulation (as discussed in detail above with respect to claim 1, the modified control unit 50, as designed, is capable of performing functions to inhibit automatically stopping of the engine EG, via the stop and restart device 40, at times including when no vehicle operating conditions are appropriate for causing the automatic stopping of the engine EG (e.g., when the vehicle is not stopped) upon the opening control member 30 receiving a request to control the electric motor of the motorized opening to open the motorized opening from a closed position). 
As discussed in detail above, Rebucci is understood to teach each and every portion of the purely-functional limitation “wherein the controller is operable, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an operating state, to control the driving device such that the roof unit being in the opened state is shifted to the closed state, and inhibit the idle-stop operation of the engine, during a period during which the driving device drives the roof unit toward the closed state after the opening-closing manipulator accepts the closing manipulation” so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Rebucci does not fully teach the purely-functional limitation “wherein the controller is operable, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an operating state, to control the driving device such that the roof unit being in the opened state is shifted to the closed state, and inhibit the idle-stop operation of the engine, during a period during which the driving device drives the roof unit toward the closed state after the opening-closing manipulator accepts the closing manipulation” and/or in such a case where Rebucci is not interpreted or relied upon to fully teach the purely-functional limitation “wherein the controller is operable, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an operating state, to control the driving device such that the roof unit being in the opened state is shifted to the closed state, and inhibit the idle-stop operation of the engine, during a period during which the driving device drives the roof unit toward the closed state after the opening-closing manipulator accepts the closing manipulation,” it is also noted that Takada teaches that the controller inhibits idle-stop operation of the engine responsive to an automatic stop prohibition condition, such as an idle stop (IS) switch S5 being set according to a driver’s intention to prohibit the automatic stop (as discussed by at least ¶ 0036-0037).
Therefore, even if Rebucci is not interpreted or relied upon to fully teach the purely-functional limitation “wherein the controller is operable, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from an opened state to a closed state, in a situation where the roof unit is in the opened state and the engine is in an operating state, to control the driving device such that the roof unit being in the opened state is shifted to the closed state, and inhibit the idle-stop operation of the engine, during a period during which the driving device drives the roof unit toward the closed state after the opening-closing manipulator accepts the closing manipulation,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the controller of the vehicle control system of Rebucci, if even necessary, with the teachings of Takada to include functionality so as to be operable to inhibit idle-stop operation of the engine responsive to an automatic stop prohibition condition, such as an idle stop switch being set 

With respect to claim 5, Rebucci modified supra teaches the vehicle control system according to claim 4, wherein the controller is operable, when a vehicle speed of the vehicle is equal to or less than a first vehicle speed, to permit the opening-closing drive of the roof unit by the driving device [for example, the control unit 50, as designed, is capable of performing functions to permit, for example, opening or closing of the motorized opening at times including when a vehicle speed is less than a maximum possible speed of the vehicle (e.g., “first vehicle speed”); because equal to a first vehicle speed and less than a first vehicle speed are recited in the alternative, it is sufficient to address one of the claimed alternatives], and, when the vehicle speed is equal to or less than a second vehicle speed less than the first vehicle speed, to permit the idle-stop operation of the engine [for example, the control unit 50, as designed, is capable of performing functions to permit the idle stop of the engine EG at times including when a vehicle speed is equal to zero (e.g., “second vehicle speed”); because equal to a second vehicle speed and less than a second vehicle speed are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 12, Rebucci modified supra teaches the vehicle control system according to claim 4, wherein the controller is operable to perform the control of the driving device and the engine, when the opening and closing manipulator accepts [for example, the modified control unit 50, as designed, is capable of performing functions to control each of the engine EG and the electric motor of the motorized opening, including to control continued operation of the engine EG while controlling the electric motor of the motorized opening to close the motorized opening from the opened position upon receiving the request to control the electric motor of the motorized opening to close the motorized opening from the opened position, at times including when an atmospheric temperature outside the vehicle associated with the system 10 is greater than a high temperature that causes a particular vehicle occupant to begin to feel uncomfortable (e.g., “first threshold”) with the motorized opening in the opened position; because equal to a first threshold and greater than a first threshold are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 13, Rebucci modified supra teaches the vehicle control system according to claim 4, wherein the controller is operable to perform the control of the driving device and the engine, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where an outside temperature-related value related to an outside temperature is equal to or less than a second threshold [for example, the modified control unit 50, as designed, is capable of performing functions to control each of the engine EG and the electric motor of the motorized opening, including to control continued operation of the engine EG while controlling the electric motor of the motorized opening to close the motorized opening from the opened position upon receiving the request to control the electric motor of the motorized opening to close the motorized opening from the opened position, at times including when an atmospheric temperature outside the vehicle associated with the system 10 is less than a low temperature that causes a particular vehicle occupant to begin to feel uncomfortable (e.g., “second threshold”) with the motorized opening in the opened position; because equal to a second threshold and less than a second threshold are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 14, Rebucci modified supra teaches the vehicle control system according to claim 4, wherein the controller is operable to perform the control of the driving device and the engine, when the opening and closing manipulator accepts the closing manipulation for shifting the roof unit from the opened state to the closed state, in a situation where the air-conditioning device is in a deactivated state (as discussed in detail above with respect to at least claims 4 and 9). 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rebucci in view of Takada, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Rebucci in view of Takada, and in view of Applicant-admitted prior art (hereinafter: “AAPA”).
With respect to claim 6, Rebucci modified supra teaches the vehicle control system according to claim 4; however, while a drive time period is required for the driving device to shift the roof unit from the opened state to the closed state and a time period is necessarily required for shifting the engine being in the operating state to the idle-stop state, Rebucci appears to lack a clear teaching as to whether the drive time period required for the driving device to shift the roof unit from the opened state to the closed state is greater than the time period required for shifting the engine being in the operating state to the idle-stop state. 
AAPA teaches that a drive time period required for a driving device to shift a roof unit from an opened state to a closed state is greater than a time period required for shifting an engine being in an operating state to an idle-stop state (as admitted by at least line 26 of page 17 to line 2 of page 18 of Applicant’s originally-filed specification, it was known at the time of the invention that a roof actuator requires “about 10 to 20 seconds” to shift a roof unit from an opened state to a closed state and that shifting an engine from an operating state to an idle-stop state requires “less than one second,” in the context of a conventional vehicle control system).
The examiner also takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and common knowledge in the art at the time the invention was made that a conventional motorized sunroof (e.g., in an automotive vehicle system) would require more than one second to move to a closed state from a fully opened state and that the conventional motorized sunroof would require more time to move to the closed state 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that a drive time period required for the driving device to shift the roof unit from the opened state to the closed state would be greater than a time period required for shifting the engine being in the operating state to the idle-stop state.

With respect to claim 11, Rebucci modified supra teaches the vehicle control system according to claim 5, wherein a drive time period required for the driving device to shift the roof unit from the opened state to the closed state is greater than a time period required for shifting the engine being in the operating state to the idle-stop state (as discussed in detail above with respect to claim 6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-3 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7 of copending Application No. 16/340,765 in view of Rebucci, Malone and Takada. 
Claims 4, 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 8 of copending Application No. 16/340,765 in view of Rebucci and Takada. 
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/340,765 in view of Rebucci, Takada, and AAPA. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747